Exhibit No. 10.1 STOCK EXCHANGE AGREEMENT THIS STOCK EXCHANGE AGREEMENT (the “Agreement”) is made as of this 29th day of November, 2008, (the “Effective Date”) by and between AmeriResource Technologies, Inc., a Delaware corporation, (“ARIO”), and Midnight Holdings Group, Inc., a Delaware corporation (“MHGI”), (ARIO, and MHGI may hereinafter be referred to individually as a “Party” or collectively as the “Parties”). RECITALS: WHEREAS, ARIO is interested in expanding its business through investments and acquisitions in all industries that have a niche market; WHEREAS, MHGI is a holdings company that owns intellectual property as well as subsidiary entities which are or have been engaged in providing aftermarket automotive products and services for both new and used automobiles; and WHEREAS, ARIO desires to acquire 41% of the outstanding Convertible Preferred Series A stock of MHGI, and MHGI is interested in exchanging 41% of their Convertible Preferred Series A stock for 250,000 shares of AmeriResource Convertible Preferred Series “E”stock, pursuant to the terms and conditions described herein and for the consideration set forth herein. AGREEMENT: NOW, THEREFORE, in consideration of the promises, representations, and covenants described herein, and in consideration of the recitals above, which are incorporated herein by reference, and for other good and valuable consideration, the receipt and sufficiency of which the Parties hereby acknowledge, the Parties hereby agree as follows: 1.Consideration and Exchange of Shares. (a)Exchange of Shares.
